Title: To Alexander Hamilton from Bezaleel Howe, 19 August 1798
From: Howe, Bezaleel
To: Hamilton, Alexander


          
            Sir,
            New york 19th of August 1798.
          
          I had the honour to Serve in the American Army—from the 20th of April ’75—to the Close of the War—and when the Melitia of this State was organised—after the peace; I commanded a Company of Infantry, for three years—in this Citty—in March ’91—I received—an appointment in the western army Commanded by Genl. Sinclare—and continued in that Service till the 17 of October ’96—when the Legion was formd, by order of Congress, into fore Regements—derangeing a Batalion, of officers from each—Sub Legion—I fell in this deramgment as a Juniour Major—I have offerd my Self as a Candidate for an appointment in the army that is now Contemplated—to be raisd—
          I have asked the influence of no one, but Mr Abial Foster of New Hampshire—I would, have askd, the influence, of James Ross, Esqr., of the Senet but he left Pheledelpha. before I thought of it—I have (Hetherto) made dependance on my own reputation, to Secure me the appointment I wish, but the numerous applications that are ladyd. at the war office—for appointments—So powerfully Suported by men of respectobelety, makes me Suspisious—that I Stand on—unsuft. Ground—I have therefore Venturd to State my Situation to you—and to Solicit your influence in my behalf as the Secretary of war Enterd on the duties of that office—aboute the time that I was deramgd. from the Service—and I am perfectly unknown to the presedent. if I Should not be mentiond by sum influencial men I fear I may be forgoten in the appointments—
          I am Sensable that my private Millotary or political Caractor has not Come under your Notice which to me, I consider a Misfortain stil it has not deterd me from my solicetations—the 15 years—that I have ben in actual Service—has given me a tolerable knowledge, of disepline—I am fully Sensable—Sir—of the duties required, to Suport the rank of a Soldier—if I Should not preforme those duties, I ought to be dissgrasd. and turnd out of Service.
          I have thus far thrue life—ben So fortunate as to Escape Sensor—from Evry —— officer under whome I have Servd—which has induscd me to make sum Clame to your attention an it is my wish to be servicable to my Country in a profession that has ben the prinsopol Study of my life—and the prinsopals I have inbibed, has proved hostile, to evry other imployment I have attempted. I have to add that when I was in the melitia in this city—(I am almost, Sure) that I tueke rank of all the present Colonels—Coll Swartout was my Leiutenant—altho in actual Service—I have not ben fortunate as to rank—Should I be thought worthy—by you—I may obtain Sum amends—for my former—hard fortain. in expectation of an appointment I have attempted no busenis—the present year—I nead not tell you that I Should be mortefied to meat a dissopointmen—
          If I obtain my wishes threw your influence it will place me under your immediate Notice—and I beg you to believe that it will be my Study not only to merrit your approbation—but the approbation of all Officers of Experience in the army.
          I have the Honour to be—with Centiments of Esteeme Your obedient. & Humble Servant.
          
            Bezaleel Howe late a Major.
            in the 1st. Sub Legion in the
            Army of the United States
          
          Majr Genl. Hamilton New york—
        